Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 28 July 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia July 28. 1793.

I have to acknolege your two favors of the 11th. and 19th. inst. The miscarriage of the servants clothes has happened, I presume, from the stupidity of the person here who carried them to the vessel, and (the captain being absent) delivered them to a saylor and took his receipt. The vessel has never come to this port again since I began to suspect the roguery.—I desired Mr. Brown to let all my furniture remain in the warehouse till I should come to Virginia, as I knew there would not be water in our river, before that, sufficient for navigation. I think to have the whole carried by water, if it can be guarded from rain.—I am availing myself of the time I have to remain here, to satisfy myself by enquiry from the best farmers of all the circumstances which may decide on the best rotation of crops; for I take that to be the most important of all the questions a farmer has to decide. I get more information on this subject from Dr. Logan than from all others put together. He is the best farmer in Pensylva. both in theory and practice, having pursued it many years experimentally, and with great attention. He thinks that the whole improvement in the modern agriculture of England consists in the substitution of red clover instead of unproductive fallows. He says that a rotation which takes in 3. years of red clover instead of 3. years of fallow or rest, whether successive or interspersed, leaves the land much heartier at the close of the rotation; that there is no doubt of this fact, the difference being palpable. He thinks it much best to sow it alone after harvest, for then it is in it’s prime the next year, whereas if sown in the  spring it can neither be cut nor pastured that year. He takes generally but the spring cutting, which yeilds him 2. tons to the acre, and pastures the rest of the year. It is the red cover alone which has enabled the English farmer to raise and maintain cattle enough to make a coat of dung a regular part of his rotation. I had at first declined the introduction of red clover into my rotation because it lengthens it so much: but I have determined now to take it in, because I see it the source of such wonderful richness round this place. And for a Virginia table it will certainly give unbounded plenty of meats, milk, butter, horse-food, instead of being eternally on the scramble for them as we are in Virginia for the want of winter and summer food. Dr. Logan considers a green-dressing of buckwheat as equal to a coat of 10. loads of dung to the acre. (20 loads to the acre is what he thinks a good coat.) And as it is but 5. weeks from the sowing to it’s being fit to plough in, it may be well introduced after a harvest of small grain, if your next crop is only to be put in in the spring. After a great deal of consultation therefore with him, we have arranged my rotation thus. 1st. year. a crop of Wheat. Then a green-dressing of buck wheat. | 2d. peas and corn mixed. | 3d. wheat, and after it a green dressing of buck wheat, and, in the succeeding winter put on what dung you have. | 4th. potatoes and corn mixed. | 5th. rye and after it sow red clover. | 6th. cut the 1st. crop of clover and pasture the 2d. | 7th. pasture the 1st. crop, and cut the 2d. This change gives spring pasture and eases the mowing. | 8th. pasture. | Or expressed more shortly


  1.
  2. 
  3.
  
  4.
  5.
  6.
  7.
  8.


  w.|bw.
  pe.co.
  w.|bw.
  d
  po.co.
  r.|cl.
  cl.pa.
  pa.cl.
  pa.

 He observes that if it were not for the want of the 8th. year’s pasture, the rotation might close the 7th. year, and would then be clear of weeds and produce the heaviest crop of wheat possible: but he thinks the rotation will need the pasture of the 8th. year, and that this will introduce so many weeds as to render an extra ploughing requisite. Supposing the fields of 60. acres each, this rotation gives you 9 times 60. acres, say 540. acres to plough between harvest and the end of seed-time, which I think may be done by 6. ploughs with a pair of oxen each, especially if 4. waggon horses are kept and called in to the aid of the ploughs a part of the fall.The President thinks that when corn and potatoes are mixed (in drills 8.f. apart, and the stalks of corn 8.f. apart in the drill) that as much is made from each as the same number of plants would yeild if alone. Logan reckons 300. bushels of potatoes to the acre an average crop, and 2. bushels of potatoes to yeild as much nutriment as  one of corn. He allows a bushel of potatoes a day to a fattening ox, and a peck a day to a work horse, mixing a handful of bran, or rye-meal with each to give it flavor.—He considers the above rotation to be the best possible, where you are confined to the articles there mentioned, and that the land will improve very much under it. He has promised however to study it still more fully for me, so that something further may be yet done to it. The winter-spewing of our land may prevent sowing the clover in the fall of the 5th. year. Dr. Logan is making some experiments to determine what number of sheep are equivalent to a given number of cattle as to the articles of dung, food etc. I am at loss what standing force will be sufficient for such a rotation. Taking gangs of half men and half women, as with us, I guess we must allow a hand for every 5. acres content of each feild, say 12. hands if the feilds are of 60. acres each.—You see how much my mind is gone over to the business of a farmer, for I never know when to finish, if once I begin on the subject. My love to my dear Martha. I am uneasy at the situation in which your letter from Richmond mentions you to be. A dysentery, a journey, and the heats of July are three as ill assorted things as could come together. I hope your next will inform me you are at Monticello and recovered. Accept my sincerest affections & Adieu

Th: J.

